In a claim to recover damages for personal injuries, the claimant appeals from (1) a decision of the Court of Claims (Scuccimarra, J.), dated October 26, 2005, made after a nonjury trial on the issue of liability, and (2) a judgment of the same court dated November 18, 2005, which, upon the decision, dismissed the claim.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
Where, as here, a case is tried without a jury, this Court’s power to review the evidence is as broad as that of the trial court, “taking into account in a close case the fact that the trial judge had the advantage of seeing the witnesses” (Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492,. 499 [1983] [internal quotation marks and citation omitted]; see Letterese v State of New York, 33 AD3d 593 [2006]). The trial court’s determination in this case rests in large measure upon its assessment of the credibility of witnesses, and we find no reason to disturb it (see Tornheim v Kohn, 31 AD3d 748 [2006]). Miller, J.P., Santucci, Florio and Lifson, JJ., concur.